Exhibit 10.3

[g201708091700023514491.jpg]

TECHTARGET, INC.

STOCK OPTION AGREEMENT

 

TechTarget, Inc., a Delaware corporation (the “Company”), hereby grants the
following stock option pursuant to its 2017 Stock Option and Incentive Plan and
subject to the terms and conditions attached hereto and incorporated herein by
reference.

NOTICE OF GRANT

Name of optionee (the “Participant”):

 

Grant Date:

 

Number of shares of Common Stock subject to this option (“Shares”):

 

Option exercise price per Share:1

 

Type of Option:

 

Vesting Start Date:

 

Final Exercise Date:2

 

Vesting Schedule:3

Vesting Date

Shares that Vest

 

 

 

 

 

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

1This must be at least 100% of the fair market value of a share of common stock
on the date of grant (or 110%, in the case of an option that is intended to be
an incentive stock option (an “ISO”) under Section 422 of the Code that is
granted to a Participant that owns more than 10% of the total combined voting
power of all classes of stock of the Company or its parent or subsidiary (a “10%
Shareholder”)).

2The Final Exercise Date must be no more than 10 years (5 years in the case of
an ISO granted to a 10% Shareholder) from the date of grant.  The correct
approach to calculate the final exercise date is to use the day immediately
prior to the date ten years out from the date of the stock option award grant (5
years in the case of an ISO granted to a 10% stockholder).  For example, an
award granted to someone on April 1, 2017 would expire on March 31, 2027 (not on
April 1, 2027).

3Per Section 12(g) of the Plan, awards generally may not vest earlier than the
first anniversary of the date of grant.  Please refer to the Plan for exceptions
if there is a desire to have less than (at least) one year of vesting.

 

[g201708091700023664491.jpg]

--------------------------------------------------------------------------------

 

This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

TECHTARGET, INC.

 

 

 

 

 

By:

 

 

Signature of Participant

 

Name: Charles D. Rennick

 

 

 

Title: Vice President & General Counsel

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

 

 

 

City/State/Zip Code

 

 

 

 




- 2 -

--------------------------------------------------------------------------------

 

TECHTARGET, INC.

STOCK OPTION AGREEMENT

INCORPORATED TERMS AND CONDITIONS

 

1.

Grant of Option.

This Stock Option Agreement (this “Agreement”) evidences the grant by the
Company, on the grant date (the “Grant Date”) set forth in the Notice of Grant
that forms part of this Agreement (the “Notice of Grant”), to the Participant of
an option to purchase, in whole or in part, on the terms provided herein and in
the Company’s 2017 Stock Option and Incentive Plan (the “Plan”), the number of
Shares set forth in the Notice of Grant of Common Stock, $0.001 par value per
share, of the Company (“Common Stock”), at the exercise price per Share set
forth in the Notice of Grant. Unless earlier terminated, this option shall
expire at 5:00 p.m., Eastern time, on the Final Exercise Date set forth in the
Notice of Grant (the “Final Exercise Date”).

If so specified in the Notice of Grant, it is intended that the option evidenced
by this agreement shall be an incentive stock option (an “ISO”), as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”), to the maximum extent permitted
by law.  To the extent that this option does not qualify as an ISO, or is
designated in the Notice of Grant as a nonstatutory stock option, this option
shall be treated as a nonstatutory stock option.

Except as otherwise indicated by the context, the term “Participant,” as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the Vesting
Schedule set forth in the Notice of Grant (the “Vesting Schedule”).

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a)Form of Exercise. Each election to exercise this option shall be in writing,
in the form of the Stock Option Exercise Notice attached hereto as Annex A,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other form (which may be electronic)
as is approved by the Company, together with payment in full in the manner
provided in the Plan.  The Participant may purchase less than the number of
Shares covered hereby, provided that no partial exercise of this option may be
for any fractional Share.

(b)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he

- 3 -

--------------------------------------------------------------------------------

 

or she exercises this option, is, and has been at all times since the Grant
Date, an employee, director or officer of, or consultant or advisor to, the
Company or its applicable subsidiary or affiliate, as applicable, the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”). For purposes of the
remainder of this Section 3, references to the Company shall include any
applicable subsidiary or affiliate of the Company.

(c)Termination of Relationship with the Company. If the Participant ceases to be
an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment agreement, consulting agreement, confidentiality,
nondisclosure or invention assignment agreement, severance agreement or other
employment-related agreement between the Participant and the Company, the right
to exercise this option shall terminate effective as of such violation.

(d)Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
prior to such death or disability terminated its relationship with the
Participant for “cause” as specified in paragraph (e) below, this option shall
be exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death, by a
Designated Beneficiary (as defined in the Plan)), provided that this option
shall be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e)Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If, prior to the Final Exercise Date, the
Participant is given notice by the Company of the termination of his or her
employment or other relationship by the Company for Cause, and the effective
date of such termination is subsequent to the date of delivery of such notice,
the right to exercise this option shall be suspended from the time of the
delivery of such notice until the earlier of (i) such time as it is determined
or otherwise agreed that the Participant’s employment or other relationship
shall not be terminated for Cause as provided in such notice or (ii) the
effective date of such termination (in which case the right to exercise this
option shall, pursuant to the preceding sentence, terminate upon the effective
date of such termination). If the Participant is subject to an individual
employment, consulting, severance or other employment-related agreement with the
Company, or eligible to participate in a Company severance plan or arrangement,
in any case which agreement, plan or arrangement contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement, plan or
arrangement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the

- 4 -

--------------------------------------------------------------------------------

 

Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.
The Participant’s employment shall be considered to have been terminated for
Cause if the Company determines, within thirty (30) days after the Participant’s
resignation, that termination for Cause was warranted.

4.

Tax Matters.

(a)Withholding. No Shares of Common Stock will be issued pursuant to the
exercise of this option unless and until the Participant pays to the Company, or
makes provision satisfactory to the Company for payment of, any federal, state
or local withholding taxes required by law to be withheld in respect of this
option.

(b)Disqualifying Disposition. If this option is an ISO and if the Participant
disposes of Shares acquired upon exercise of this option within two (2) years
from the Grant Date or one year after such Shares were acquired pursuant to
exercise of this option, the Participant shall notify the Company in writing of
such disposition.

5.

Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which can be obtained by the
Participant by emailing legal@techtarget.com. The Participant hereby
acknowledges and agrees to be bound by all the terms and provisions of the Plan.

7.

Miscellaneous.

(a)Authority of Compensation Committee.  In making any decisions or taking any
actions with respect to the matters covered by this agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan.  All decisions and actions
by the Compensation Committee with respect to this agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b)No Right to Continued Service.  The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of this option is contingent upon his
or her continued status as an Eligible Participant, this agreement does not
constitute an express or implied promise of continued service relationship with
the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company or any subsidiary or other
affiliate of the Company.

- 5 -

--------------------------------------------------------------------------------

 

(c)Participant’s Acknowledgements.  The Participant acknowledges that he or she:
(i) has read this agreement; (ii) has been represented in the preparation,
negotiation and execution of this agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this agreement; and (iv) is fully
aware of the legal and binding effect of this agreement.

(d)Change in Control. In the event of Change in Control Event (as defined in the
Plan), the provisions of Section 11(c)(2) of the Plan shall govern the option
granted under this Agreement.

(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.  

(f)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Compensation Committee of the Board of Directors of the Company.

(g)Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided.  Each notice shall be deemed to have been given on the
date it is received.  Each notice to the Company shall be addressed to it at its
office at 275 Grove St. Newton, MA 02466 Attn:  General Counsel. Each notice to
the Participant shall be addressed to the Participant at the Participant’s
address provided on the Notice of Grant.

(h)Governing Law; Dispute Resolution. This agreement shall be construed,
interpreted and enforced in accordance with the internal laws of the State of
Delaware without regard to any applicable conflicts of laws provisions.  

 




- 6 -

--------------------------------------------------------------------------------

 

ANNEX A

TECHTARGET, INC.

STOCK OPTION EXERCISE NOTICE

 

TechTarget, Inc.

275 Grove Street

Newton, MA 02466

Attn: General Counsel

legal@techtarget.com

 

Dear Sir or Madam:

I,                                            (the “Participant”), hereby
irrevocably exercise the right to purchase            shares of Common Stock,
$0.001 par value per share (the “Shares”), of TechTarget, Inc. (the “Company”)
at $        per share pursuant to the Company’s 2017 Stock Option and Incentive
Plan and a stock option agreement with the Company dated                 
(the “Option Agreement”).  Enclosed herewith is a payment of $       , the
aggregate purchase price for the Shares.  The certificate for the Shares should
be registered in my name as it appears below or, if so indicated below, jointly
in my name and the name of the person designated below, with right of
survivorship.

 

Dated:

 

 

 

 

 

 

Signature

 

 

 

Print Name

 

 

Address:

 

 

 

 

 

 

Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):

 

 

- 7 -